Case 2:13-cv-08833-CAS-AGR Document 331 Filed 12/17/18 Page 1 of 3 Page ID #:23023



  1

  2

  3

  4

  5

  6

  7

  8                               UNITED STATES DISTRICT COURT
  9                              CENTRAL DISTRICT OF CALIFORNIA
 10                                         WESTERN DIVISION
 11
       BARBARA WALDRUP, individually,               Case Number: 2:13-cv-08833-
 12    and on behalf of other members of the        CAS(AGRx)
 13    general public similarly situated,
 14
                              Plaintiff,            CLASS ACTION
 15             vs.
                                                    [PROPOSED] ORDER REGARDING
 16
       COUNTRYWIDE FINANCIAL                        CLASS NOTICE PLAN
 17    CORPORATION, a Delaware
       corporation, COUNTRYWIDE                     District Court Judge: Christina A.
 18
       HOME LOANS, a New York                       Snyder
 19    corporation, COUNTRYWIDE                     Magistrate Judge: Alicia G. Rosenberg
       BANK, N.A., a national association,
 20
       BANK OF AMERICA                              Action Filed:    November 27, 2013
 21    CORPORATION, a Delaware                      Trial Date:      None Set
       corporation, LANDSAFE, INC., a
 22
       Delaware corporation, LANDSAFE
 23    APPRAISAL, INC., a California
       Corporation,
 24

 25                           Defendants.
 26

 27

 28
       [PROPOSED] ORDER                             -1-
       CASE NO.: 2:13-CV-08833-CAS (ARGX)
       010606-12 1085669 V1
Case 2:13-cv-08833-CAS-AGR Document 331 Filed 12/17/18 Page 2 of 3 Page ID #:23024



  1
       ELIZABETH WILLIAMS, BECKIE                       consolidated with
  2
       REASTER, REBECCA MURPHY,                         Case Number: 2:16-cv-4166
  3    individually, and on behalf of all               CAS(AGRx)
       others similarly situated,
  4

  5                            Plaintiffs,
                vs.
  6

  7    COUNTRYWIDE FINANCIAL
       CORPORATION, a Delaware
  8
       corporation, COUNTRYWIDE
  9    HOME LOANS, a New York
       corporation, COUNTRYWIDE
 10
       BANK, N.A., a national association,
 11    BANK OF AMERICA
       CORPORATION, a Delaware
 12
       corporation, LANDSAFE, INC., a
 13    Delaware corporation, LANDSAFE
       APPRAISALS, INC., a California
 14
       corporation,
 15
                               Defendants.
 16

 17             The Court, having considered the Parties’ Joint Statement Regarding Class
 18    Notice (Dkt. 323), the postcard notice attached as Exhibit 1 to the Joint Statement
 19    (Dkt. 323-1), the long form notice attached as Exhibit 2 to the Joint Statement (Dkt.
 20    323-2), the arguments of counsel at the November 19, 2018 hearing on class notice
 21    (Dkt. 324), and good cause appearing therefore, hereby ORDERS that:
 22             1.       Defendants shall provide class member contact data to the class notice
 23    administrator Hilsoft Notifications by December 19, 2018 (Dkt. 324, p. 19:10-19). The
 24    class notice administrator shall prepare and mail class notice as soon as practicable
 25    thereafter, with the cooperation of the Parties and as outlined at the November 19,
 26    2018 hearing.
 27

 28
       [PROPOSED] ORDER                                -2-
       CASE NO.: 2:13-CV-08833-CAS (ARGX)
       010606-12 1085669 V1
Case 2:13-cv-08833-CAS-AGR Document 331 Filed 12/17/18 Page 3 of 3 Page ID #:23025



  1             2.       The postcard and long form notices previously submitted (Dkt 323-1 and
  2    323-2) are approved with the addition by the class notice administrator of the toll free
  3    telephone number and applicable P.O. Box address. (Dkt. 324, p. 5:1-21 and p. 18:14-
  4    15).
  5             3.       Class members shall have 60 days from the date of mailing of the notice
  6    to exclude themselves from the Class. (Dkt. 324, p. 18:20-19:1). The class notice
  7    administrator shall calculate that exclusion date once the notice mailing date has been
  8    scheduled.
  9             IT IS SO ORDERED.
 10

 11     Dated: December 17, 2018
 12
                                              By:
 13                                                 Hon. Christina A. Snyder
 14                                                 United States District Court Judge

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
       [PROPOSED] ORDER                                 -3-
       CASE NO.: 2:13-CV-08833-CAS (ARGX)
       010606-12 1085669 V1
